DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 06/12/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/685,821, was filed on 06/15/2018.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0168759 (“Kilroy”), and in view of US 2007/0285386 (“Lim”), and further in view of US 2019/0007537 (“Li”). 
Regarding claim 1, Kilroy discloses a user input device (UID) for a surgical robotic system (see fig 4, where a surgical user interface device for a surgical robotic system is shown.), comprising: 
a device body extending from a proximal end to a distal end, the device body configured to be held by an operators hand for teleoperation of a surgical robotic arm with the distal end of the device body being forward of the proximal end and the proximal end is to be cupped in the operators hand (see fig 4, where the surgical user interface device is held by an operator hand. See also [0074], where “Groundless user interface devices may be wired or wireless. These two new categories may be contrasted with user interface devices found in typical on-market systems, which may be categorized as grounded user interface devices. These new two categories provide a way to control the hyperdexterous robotic system in a versatile manner.”; [0085], where “The groundless user interface device 10 includes a proximal end that can be held near the palm of the user's hand. The groundless user interface device 10 includes a distal end pointed away from the palm of the user. The central axis 15 of the user interface device 10 extends from the proximal end to the distal end.”; see also [0116]). 
Kilroy does not disclose the following limitations: 
a camera having an image sensor and an imaging lens, the camera being mounted on the device body such that the imaging lens faces forward at the distal end of the device body to view a marker; and 
a UID controller coupled to the image sensor, wherein the UID controller is to send digital images of the marker produced by the image sensor to a processor that computes a visual modality estimation of a pose of the UID based on detecting the marker in the digital images.
However, Lim discloses a system wherein (see fig 1, where 110 is an input device and 110 includes an image sensor, 115 facing a display screen, 120. The image sensor captures images of a marker. See also [0013], where “In the embodiment illustrated in FIG. 1, a user holds an input device 110 that includes an image sensor 115. In this example, the input device 110 is a sword, but the input device 110 could be any shape or size, corresponding to different games played on the game system 100. In other embodiments, the input device may be a remote-controlled device or another device not physically held by a user.”); and 
a UID controller coupled to the image sensor, wherein the UID controller is to send digital images of the marker produced by the image sensor to a processor that computes a visual modality estimation of a pose of the UID based on detecting the marker in the digital images (per submitted specification visual modality estimation is seeing by way of digital image capture through imaging optics, see [0034] of PGPUB of submitted specification. see Lim fig 1, where the image sensor captures images of a marker to calculate a position of the input device. see also [0013], where “The game system 100 of FIG. 1 includes a controller 130 and a display screen 120. The controller 130 and the display screen 120 are connected in FIG. 1 by a cord 150, but a wireless connection or other known connection could also be employed.”; see also [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, an image sensor, the image sensor being mounted on the device body such that the imaging lens faces forward at the distal end of the device body to view a marker; and a UID controller coupled to the image sensor, wherein the UID controller is to send digital images of the marker produced by the image sensor to a processor that computes a visual modality estimation of a pose of the UID based on detecting the marker in the digital images, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Kilroy in view of Lim does not disclose the following limitation:
 a camera having an imaging lens, the camera being mounted on the device body.
However, Li discloses a handheld device wherein a camera having an imaging lens, the camera being mounted on the device body (see [0042], where “FIGS. 4A-4C show multiple cameras placed around the perimeter of a handheld device, according to various embodiments…The thickness of the sides 400, 410, 420, 430, allows the placement of a camera lens 405, 415, 425, 435 on each of the sides 400, 410, 420, 430. A side 400, 410, 420, 430 can contain more than one camera lens, for example, lenses 415, 450. The handheld device 100 can have a lens 460 placed on the same side of the device 100 as the display 140. The camera lens 405, 415, 425, 435, 450, 460 can be a normal camera lens without imaging artifacts produced by fisheye lenses. A processor associated with the handheld device 100 can receive an image recorded by any of the lenses 405, 415, 425, 435, 450, 460 and combine them into a 360° image.”).
Because Kilroy, Lim and Li are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim to incorporate the teachings of Li by including the above feature, a camera having an imaging lens, the camera being mounted on the device body, for providing real-time input by surgeon by capturing images of the current situation.
Regarding claim 2, Kilroy further discloses a UID comprising a first tracking sensor mounted on the device body (see fig 1, where section 40 houses position sensor. See also [0091], where “The groundless user interface device 10 can optionally include one or more sensors. The sensors can provide orientation information about the groundless user interface device 10 to a control system. The groundless user interface device 10 can provide an input to a control system to transform motion of the user interface device into motion of an end effector of a robotic arm.”; position sensor mounted on the interface device providing orientation and position information. The sensor (130 of fig 2) is interpreted as first tracking sensor), wherein the first tracking sensor is configured to generate a first spatial state signal in response to movement of the device body and the UID controller is coupled to the first tracking sensor and configured to send the first spatial state signal from the first tracking sensor to the processor, and wherein the processor uses (see [0077], where “Both types of user interface devices may have sensors that provide real time information to the user and the hyperdexterous robotic system. For example, in case one of the user interface devices were to fall, the sensors may provide information to the hyperdexterous robotic system such that the corresponding tool does not follow the movements of the user interface device thus preventing injury to the patient.”; see also [0079], where “The third section 40 can house a magnetic position sensor, as described herein. The groundless user interface device 10 can be wired (not shown) or wireless. The wires may be used for supplying power to the user interface device 10. The wires may be used for carrying signals (e.g., signals associated with a magnetic position sensor of the UID 10). For instance, the wires may be used for carrying the signals to the control system, described herein. In some embodiments, the user interface device 10 may be wireless.”).
Kilroy does not disclose the following information:
wherein the processor uses the information from the visual modality estimation to produce a tracking signal indicative of the pose of the UID.
However, Lim further discloses a system wherein the processor uses the information from the visual modality estimation to produce a tracking signal indicative of the pose of the UID (see [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0017], where “Referring back to FIG. 1, the location of the captured image of the electronic marker 125 on the image sensor 115 at the time the image of the electronic marker 125 is captured by the image sensor 115 is used to calculate the absolute position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, wherein the processor uses the information from the visual modality estimation to produce a tracking signal indicative of the pose of the UID, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Regarding claim 4, Kilroy further discloses a UID wherein the first tracking sensor is an inertial measurement unit, IMU (see [0094], where “The sensor and electronics base 120 can include at least one inertial measurement unit (IMU).”; see also [0144], where “The user interface device 10, 10', 10", 300 can also include an inertial measurement unit (IMU) that measures orientation and an optical tracker that measures translation.”), and the first spatial state signal comprises accelerometer measurements and gyroscope measurements (see [0095], where “Sensors that may be coupled to the sensor and electronics base 120 include but are not limited to gyroscopes and accelerometers. Gyroscopes and accelerometers are able to measure the rotation and orientation (e.g., angular orientation) of the user interface device 10. The sensor and electronics base 120 can include at least one gyroscope. The sensor and electronics base 120 can include at least one accelerometer.”; see also [0111], where “The acceleration of the user interface device 10, 10', 10" can be monitored (e.g., by one or more sensors, such as an accelerometer, in the UID 10, 10', 10"). As noted herein, the acceleration can indicate if the user has dropped the user interface device 10, 10', 10".”; see also [0106]).
Regarding claim 7, Kilroy further discloses a UID comprising a serial data communications cable connected to the UID controller to transmit (per submitted specification, the tracking sensor generates spatial state signal and the spatial state signal data related to any spatial state of the UID. Spatial state signal describes the pose/position/state of the UID. Spatial state signal may be input signal to control the motion of the robot arm, see [0027], [0051] and [0052] of PGPUB of submitted specification. see Kilroy [0079], where “The groundless user interface device 10 can be wired (not shown) or wireless… The wires may be used for carrying signals (e.g., signals associated with a magnetic position sensor of the UID 10). For instance, the wires may be used for carrying the signals to the control system, described herein.”; see also [0077], where “Both types of user interface devices may have sensors that provide real time information to the user and the hyperdexterous robotic system. For example, in case one of the user interface devices were to fall, the sensors may provide information to the hyperdexterous robotic system such that the corresponding tool does not follow the movements of the user interface device thus preventing injury to the patient.”; see also [0076]).
Kilroy does not disclose the following limitation:
a serial data communications cable transmits the digital images of the marker produced by the image sensor.
However, Lim further discloses a UID comprising a serial data communications cable transmits the digital images of the marker produced by the image sensor (see [0014], where “In FIG. 1, the input device 110 and the controller 130 are connected via a wireless connection 140, however a cord or other means of transmission could be employed. The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, a serial data communications cable transmits the digital images of the marker produced by the image sensor, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Regarding claim 12, Kilroy further discloses a method for teleoperation control of a surgical robotic arm in a surgical robotic system (see fig 4, where a surgical user interface device of a surgical robotic system is shown. see also [0148], where “As illustrated in FIG. 8, the operator 20 is seen operating the system with user interface device 50.”), the method comprising: 
generating by a (see fig 4, where the surgical user interface device is held by an operator hand. See also [0074], where “Groundless user interface devices may be wired or wireless. These two new categories may be contrasted with user interface devices found in typical on-market systems, which may be categorized as grounded user interface devices. These new two categories provide a way to control the hyperdexterous robotic system in a versatile manner.”; [0085], where “The groundless user interface device 10 includes a proximal end that can be held near the palm of the user's hand. The groundless user interface device 10 includes a distal end pointed away from the palm of the user. The central axis 15 of the user interface device 10 extends from the proximal end to the distal end.”; see also [0116]); and
generating actuator control commands to control the surgical robotic arm based on the (see [0045], where “wherein one or more sensors disposed within the body provides orientation information of the body to a control system, and generating control signals from one or more of translating of the body, rotating of the body, pressing of the outer surface with the user's fingers, and changing of the angular orientation of the longitudinal axis of the body.”; see also [0091], where “The groundless user interface device 10 can provide an input to a control system to transform motion of the user interface device into motion of an end effector of a robotic arm.”; see also [0093], where “Features such as the lip 25 may be used provide to position or orientation information to the user.”; see also [0097], where “the end effector controlled by the groundless user interface device 10.”; see also [0105], where “the control system of the hyperdexterous robotic system recognizes and accepts commands from the user interface device 10, 10'.”).
Kilroy does not disclose the following limitations: 
generating by a camera that is looking outward from a user input device, UID, of a surgical robotic system, a plurality of digital images that capture a marker;
digitally processing the digital images to detect an object in the digital images that corresponds to the marker; 
interpreting the detected object to compute a visual modality estimation of a pose of the UID, wherein the visual modality estimation tracks movement of the UID.
However, Lim further discloses a method generating by an (see fig 1, where 110 is an input device and 110 includes an image sensor, 115 facing a display screen, 120. The image sensor captures images of a marker. See also [0013], where “In the embodiment illustrated in FIG. 1, a user holds an input device 110 that includes an image sensor 115. In this example, the input device 110 is a sword, but the input device 110 could be any shape or size, corresponding to different games played on the game system 100. In other embodiments, the input device may be a remote-controlled device or another device not physically held by a user.”);
digitally processing the digital images to detect an object in the digital images that corresponds to the marker (see fig 1, where the image sensor captures images of a marker to calculate a position of the input device. see also [0013], where “The game system 100 of FIG. 1 includes a controller 130 and a display screen 120. The controller 130 and the display screen 120 are connected in FIG. 1 by a cord 150, but a wireless connection or other known connection could also be employed.”; see also [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130”; per submitted specification visual modality estimation is seeing by way of digital image capture through imaging optics, see [0034] of PGPUB of submitted specification.); and
interpreting the detected object to compute a visual modality estimation of a pose of the UID, wherein the visual modality estimation tracks movement of the UID (see [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, generating by an image sensor that is looking outward from a user input device, UID, of a surgical robotic system, a plurality of digital images that capture a marker; digitally processing the digital images to detect an object in the digital images that corresponds to the marker; and interpreting the detected object to compute a visual modality estimation of a pose of the UID, wherein the visual modality estimation tracks movement of the UID, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Kilroy in view of Lim does not disclose the following limitation:
 a camera…from a user input device.
However, Li further discloses a handheld device wherein a camera…from a user input device (see [0042], where “FIGS. 4A-4C show multiple cameras placed around the perimeter of a handheld device, according to various embodiments…The thickness of the sides 400, 410, 420, 430, allows the placement of a camera lens 405, 415, 425, 435 on each of the sides 400, 410, 420, 430. A side 400, 410, 420, 430 can contain more than one camera lens, for example, lenses 415, 450. The handheld device 100 can have a lens 460 placed on the same side of the device 100 as the display 140. The camera lens 405, 415, 425, 435, 450, 460 can be a normal camera lens without imaging artifacts produced by fisheye lenses. A processor associated with the handheld device 100 can receive an image recorded by any of the lenses 405, 415, 425, 435, 450, 460 and combine them into a 360° image.”).
Because Kilroy, Lim and Li are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim to incorporate the teachings of Li by including the above feature, a camera…from a user input device, for providing real-time input by surgeon by capturing images of the current situation.

Claim(s) 3, 5, 8, 9, 10, 13, 14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0168759 (“Kilroy”), and in view of US 2007/0285386 (“Lim”), and in view of US 2019/0007537 (“Li”), and further in view of US 2013/0150709 (“Baumgartner”). 
Regarding claim 3, Kilroy in view of Lim and Li does not disclose the following limitation:
the first tracking sensor is an electromagnetic, EM, tracking sensor.
However, Baumgartner discloses a system wherein the first tracking sensor is an electromagnetic, EM, tracking sensor (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”).
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, the first tracking sensor is an electromagnetic, EM, tracking sensor, for recognizing and communicating with an electronic device without having a big complex structure.
Regarding claim 5, Kilroy further discloses a UID wherein the processor is to produce the tracking signal by using (see [0077], where “Both types of user interface devices may have sensors that provide real time information to the user and the hyperdexterous robotic system. For example, in case one of the user interface devices were to fall, the sensors may provide information to the hyperdexterous robotic system such that the corresponding tool does not follow the movements of the user interface device thus preventing injury to the patient.”; see also [0079], where “The third section 40 can house a magnetic position sensor, as described herein. The groundless user interface device 10 can be wired (not shown) or wireless. The wires may be used for supplying power to the user interface device 10. The wires may be used for carrying signals (e.g., signals associated with a magnetic position sensor of the UID 10). For instance, the wires may be used for carrying the signals to the control system, described herein. In some embodiments, the user interface device 10 may be wireless.”).
Kilroy does not disclose the following limitation:
comprising a second tracking sensor mounted on the device body and being an electromagnetic (EM) tracking sensor that is to generate a second spatial state signal in accordance with the pose of the UID and in six degrees of freedom, wherein the processor is to produce the tracking signal by combining information from the visual modality estimation and the second spatial state signal.
However, Lim further discloses a system wherein the processor uses the information from the visual modality estimation to produce a tracking signal indicative of the pose of the UID (see [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0017], where “Referring back to FIG. 1, the location of the captured image of the electronic marker 125 on the image sensor 115 at the time the image of the electronic marker 125 is captured by the image sensor 115 is used to calculate the absolute position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, wherein the processor uses the information from the visual modality estimation to produce a tracking signal indicative of the pose of the UID, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Kilroy in view of Lim and Li does not disclose the following limitation:
comprising a second tracking sensor mounted on the device body and being an electromagnetic (EM) tracking sensor that is to generate a spatial state signal in accordance with the pose of the UID and in six degrees of freedom, wherein the processor is to produce the tracking signal by using information from the spatial state signal.
However, Baumgartner further discloses a system comprising a tracking sensor mounted on the device body and being an electromagnetic (EM) tracking sensor that is to generate a spatial state signal in accordance with the pose of the UID and in six degrees of freedom, wherein the processor is to produce the tracking signal by using information the spatial state signal (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”; location of the device is interpreted as spatial state of the device. see also fig 1, where handheld device is in communication with tracking station. See also [0015], where “the sensor 112 to provide data on an angular orientation of the handheld device 102 in 6 dimensions, which includes first, second and third dimensions indicating a distance on X, Y and Z axes between the handheld device 102 and the field generator 200 and three dimensions relating to the angular rotation (i.e., Roll-Pitch-Yaw) of the handheld device 102 relative to the field generator 200. This device data 126 is similarly transmitted to the tracking station 104.”; see also [0016]).
Kilroy discloses a surgical interface device that include multiple sensors e.g. 130 and 120 of fig 2. The sensors of the interface device are monitoring/tracking the position and orientation of the device. Kilroy discloses a system that provide a tracking signal that include state/situation/position/orientation of the interface device (see citation above). The tracking signal providing by Kilroy is interpreted as first spatial state signal. Also, Kilroy discloses that the interface device has more than one sensor. 
Lim discloses a system that provide digital images of a marker. Position and orientation of the input device is identified from the captured image (see citation above). The position/orientation of the input device determined from the captured digital image is interpreted as visual modality estimation. 
Baumgartner discloses a handheld device that include electromagnetic sensor. Baumgartner also discloses that the position of the handheld device is determined with respect to the marker position data (see citation above). The sensor data provided by the electromagnetic sensor of handheld device is interpreted as second spatial state signal. 
So, it will be obvious to combine three different signals discloses by Kilroy, Lim and Baumgartner for outputting a final state signal for having redundancy.
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, comprising a second tracking sensor mounted on the device body and being an electromagnetic (EM) tracking sensor that is to generate a spatial state signal in accordance with the pose of the UID and in six degrees of freedom, wherein the processor is to produce the tracking signal by using information from the spatial state signal, for avoiding large and bulky devices which is inconvenient for use during treatment procedure.
Regarding claim 8, Kilroy further discloses a UID comprising a (per submitted specification, signal sensed by the sensor installed inside the UID is interpreted to describe the pose of the UID in six degrees of freedom. 3 degrees of freedom translation along axes and 3 degrees of freedom rotation around axes, see [0053] of PGPUB of submitted specification. see Kilroy [0020], where “The device can include one or more sensors disposed within the body. In some embodiments, the one or more sensor configured to provide one or both of position and orientation information of the body to a control system.”), wherein the processor is to produce the tracking signal by using (see [0077], where “Both types of user interface devices may have sensors that provide real time information to the user and the hyperdexterous robotic system. For example, in case one of the user interface devices were to fall, the sensors may provide information to the hyperdexterous robotic system such that the corresponding tool does not follow the movements of the user interface device thus preventing injury to the patient.”; see also [0079], where “The third section 40 can house a magnetic position sensor, as described herein. The groundless user interface device 10 can be wired (not shown) or wireless. The wires may be used for supplying power to the user interface device 10. The wires may be used for carrying signals (e.g., signals associated with a magnetic position sensor of the UID 10). For instance, the wires may be used for carrying the signals to the control system, described herein. In some embodiments, the user interface device 10 may be wireless.”).
Kilroy does not disclose the following limitation:
comprising a second tracking sensor…being an electromagnetic (EM) tracking sensor that is to generate a second spatial state signal in accordance with the pose of the UID, wherein the processor is to produce the tracking signal by combining information from the visual modality estimation and the second spatial state signal.
However, Lim further discloses a system wherein the processor is to produce the tracking signal by using the information from the visual modality estimation (see [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0017], where “Referring back to FIG. 1, the location of the captured image of the electronic marker 125 on the image sensor 115 at the time the image of the electronic marker 125 is captured by the image sensor 115 is used to calculate the absolute position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, wherein the processor is to produce the tracking signal by using the information from the visual modality estimation, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Kilroy in view of Lim and Li does not disclose the following limitation:
comprising a second tracking sensor…being an electromagnetic (EM) tracking sensor that is to generate a second spatial state signal in accordance with the pose of the UID, wherein the processor is to produce the tracking signal by combining information from the second spatial state signal.
However, Baumgartner further discloses a system comprising a tracking sensor mounted on the device body and being an electromagnetic (EM) tracking sensor that is to generate a spatial state signal in accordance with the pose of the UID and in six degrees of freedom, wherein the processor is to produce the tracking signal by using information the spatial state signal (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”; location of the device is interpreted as spatial state of the device. see also fig 1, where handheld device is in communication with tracking station. See also [0015], where “the sensor 112 to provide data on an angular orientation of the handheld device 102 in 6 dimensions, which includes first, second and third dimensions indicating a distance on X, Y and Z axes between the handheld device 102 and the field generator 200 and three dimensions relating to the angular rotation (i.e., Roll-Pitch-Yaw) of the handheld device 102 relative to the field generator 200. This device data 126 is similarly transmitted to the tracking station 104.”; see also [0016]).
Kilroy discloses a surgical interface device that include multiple sensors e.g. 130 and 120 of fig 2. The sensors of the interface device are monitoring/tracking the position and orientation of the device. Kilroy discloses a system that provide a tracking signal that include state/situation/position/orientation of the interface device (see citation above). The tracking signal providing by Kilroy is interpreted as first spatial state signal. Also, Kilroy discloses that the interface device has more than one sensor. 
Lim discloses a system that provide digital images of a marker. Position and orientation of the input device is identified from the captured image (see citation above). The position/orientation of the input device determined from the captured digital image is interpreted as visual modality estimation. 
Baumgartner discloses a handheld device that include electromagnetic sensor. Baumgartner also discloses that the position of the handheld device is determined with respect to the marker position data (see citation above). The sensor data provided by the electromagnetic sensor of handheld device is interpreted as second spatial state signal. 
So, it will be obvious to combine three different signals discloses by Kilroy, Lim and Baumgartner for outputting a final state signal for having redundancy.
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, comprising a second tracking sensor mounted on the device body and being an electromagnetic (EM) tracking sensor that is to generate a spatial state signal in accordance with the pose of the UID and in six degrees of freedom, wherein the processor is to produce the tracking signal by using information from the spatial state signal, for avoiding large and bulky devices which is inconvenient for use during treatment procedure.
Regarding claim 9, Kilroy further discloses a user input device (UID) for a surgical robotic system (see fig 4, where a surgical user interface device of a surgical robotic system is shown), comprising: 
a device body extending from a proximal end to a distal end, the device body configured to be held by an operators hand for teleoperation of a surgical robotic arm with the distal end being forward of the proximal end and the proximal end is to be cupped in the operators hand (see fig 4, where the surgical user interface device is held by an operator hand. See also [0074], where “Groundless user interface devices may be wired or wireless. These two new categories may be contrasted with user interface devices found in typical on-market systems, which may be categorized as grounded user interface devices. These new two categories provide a way to control the hyperdexterous robotic system in a versatile manner.”; [0085], where “The groundless user interface device 10 includes a proximal end that can be held near the palm of the user's hand. The groundless user interface device 10 includes a distal end pointed away from the palm of the user. The central axis 15 of the user interface device 10 extends from the proximal end to the distal end.”; see also [0116]). 
 Kilroy does not disclose the following limitations: 
a camera having an image sensor and an imaging lens, the camera being mounted on the device body such that the imaging lens faces forward at the distal end of the device body to view a marker;
 an electromagnetic, EM, tracking sensor mounted on the device body and that is to generate a first spatial state signal in accordance with the pose of the UID; and 
a UID controller coupled to the image sensor and the EM tracking sensor, wherein the UID controller is to send digital images of the marker produced by the image sensor and the first spatial state signal generated by the EM tracking sensor to a processor, wherein the processor is to compute a visual modality estimation of a pose of the UID, based on detecting the marker in the digital images, and combine the visual modality estimation with the first spatial signal to produce a tracking signal indicative of the pose of the UID.
However, Lim further discloses a system, wherein (see fig 1, where 110 is an input device and 110 includes an image sensor, 115 facing a display screen, 120. The image sensor captures images of a marker. See also [0013], where “In the embodiment illustrated in FIG. 1, a user holds an input device 110 that includes an image sensor 115. In this example, the input device 110 is a sword, but the input device 110 could be any shape or size, corresponding to different games played on the game system 100. In other embodiments, the input device may be a remote-controlled device or another device not physically held by a user.”); and 
a UID controller coupled to the image sensor (see fig 1, where the image sensor captures images of a marker to calculate a position of the input device. see also [0013], where “The game system 100 of FIG. 1 includes a controller 130 and a display screen 120. The controller 130 and the display screen 120 are connected in FIG. 1 by a cord 150, but a wireless connection or other known connection could also be employed.”; see also [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”; per submitted specification visual modality estimation is seeing by way of digital image capture through imaging optics, see [0034] of PGPUB of submitted specification.).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, an image sensor, the image sensor being mounted on the device body such that the imaging lens faces forward at the distal end of the device body to view a marker; and a UID controller coupled to the image sensor to a processor, wherein the processor is to compute a visual modality estimation of a pose of the UID, based on detecting the marker in the digital images, and use the visual modality estimation to produce a tracking signal indicative of the pose of the UID for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Kilroy in view of Lim does not disclose the following limitations:
 a camera having an imaging lens, the camera being mounted on the device body;
an electromagnetic, EM, tracking sensor mounted on the device body and that is to generate a first spatial state signal in accordance with the pose of the UID; and 
a UID controller coupled to the EM tracking sensor, wherein the UID controller is to send the first spatial state signal generated by the EM tracking sensor to a processor, wherein the processor uses the first spatial signal to produce a tracking signal indicative of the pose of the UID.
However, Li further discloses a handheld device wherein a camera having an imaging lens, the camera being mounted on the device body (see [0042], where “FIGS. 4A-4C show multiple cameras placed around the perimeter of a handheld device, according to various embodiments…The thickness of the sides 400, 410, 420, 430, allows the placement of a camera lens 405, 415, 425, 435 on each of the sides 400, 410, 420, 430. A side 400, 410, 420, 430 can contain more than one camera lens, for example, lenses 415, 450. The handheld device 100 can have a lens 460 placed on the same side of the device 100 as the display 140. The camera lens 405, 415, 425, 435, 450, 460 can be a normal camera lens without imaging artifacts produced by fisheye lenses. A processor associated with the handheld device 100 can receive an image recorded by any of the lenses 405, 415, 425, 435, 450, 460 and combine them into a 360° image.”).
Because Kilroy, Lim and Li are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim to incorporate the teachings of Li by including the above feature, a camera having an imaging lens, the camera being mounted on the device body, for providing real-time input by surgeon by capturing images of the current situation.
Kilroy in view of Lim and Li does not disclose the following limitations:
an electromagnetic, EM, tracking sensor mounted on the device body and that is to generate a first spatial state signal in accordance with the pose of the UID; and 
a UID controller coupled to the EM tracking sensor, wherein the UID controller is to send the first spatial state signal generated by the EM tracking sensor to a processor, wherein the processor uses the first spatial signal to produce a tracking signal indicative of the pose of the UID.
However, Baumgartner further discloses a system comprising an electromagnetic, EM, tracking sensor mounted on the device body and that is to generate a first spatial state signal in accordance with the pose of the UID (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”; location of the device is interpreted as spatial state of the device. see also fig 1, where handheld device is in communication with tracking station.); and 
a UID controller coupled to the EM tracking sensor, wherein the UID controller is to send the first spatial state signal generated by the EM tracking sensor to a processor, wherein the processor uses the first spatial signal to produce a tracking signal indicative of the pose of the UID (see also fig 1, where handheld device is in communication with tracking station. See also [0015], where “the sensor 112 to provide data on an angular orientation of the handheld device 102 in 6 dimensions, which includes first, second and third dimensions indicating a distance on X, Y and Z axes between the handheld device 102 and the field generator 200 and three dimensions relating to the angular rotation (i.e., Roll-Pitch-Yaw) of the handheld device 102 relative to the field generator 200. This device data 126 is similarly transmitted to the tracking station 104.”; see also [0016]).
Kilroy discloses a surgical interface device that include multiple sensors e.g. 130 and 120 of fig 2. The sensors of the interface device are monitoring/tracking the position and orientation of the device. Kilroy discloses a system that provide a tracking signal that include state/situation/position/orientation of the interface device (see citation above). The tracking signal providing by Kilroy is interpreted as first spatial state signal. Also, Kilroy discloses that the interface device has more than one sensor. 
Lim discloses a system that provide digital images of a marker. Position and orientation of the input device is identified from the captured image (see citation above). The position/orientation of the input device determined from the captured digital image is interpreted as visual modality estimation. 
Baumgartner discloses a handheld device that include electromagnetic sensor. Baumgartner also discloses that the position of the handheld device is determined with respect to the marker position data (see citation above). The sensor data provided by the electromagnetic sensor of handheld device is interpreted as second spatial state signal. 
So, it will be obvious to combine three different signals discloses by Kilroy, Lim and Baumgartner for outputting a final state signal for having redundancy.
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, an electromagnetic, EM, tracking sensor mounted on the device body and that is to generate a first spatial state signal in accordance with the pose of the UID; and a UID controller coupled to the EM tracking sensor, wherein the UID controller is to send the first spatial state signal generated by the EM tracking sensor to a processor, wherein the processor uses the first spatial signal to produce a tracking signal indicative of the pose of the UID, for avoiding large and bulky devices which is inconvenient for use during treatment procedure.
Regarding claim 10, Kilroy further discloses a UID comprising an inertial measurement unit, IMU, mounted on the device body, wherein the IMU is to produce a second spatial state signal in accordance with the pose of the UID (see [0094], where “The sensor and electronics base 120 can include at least one inertial measurement unit (IMU).”; see also [0144], where “The user interface device 10, 10', 10", 300 can also include an inertial measurement unit (IMU) that measures orientation and an optical tracker that measures translation.”), and the UID controller is coupled to the IMU and configured to send the first spatial state signal, (see [0077], where “Both types of user interface devices may have sensors that provide real time information to the user and the hyperdexterous robotic system. For example, in case one of the user interface devices were to fall, the sensors may provide information to the hyperdexterous robotic system such that the corresponding tool does not follow the movements of the user interface device thus preventing injury to the patient.”; see also [0079], where “The third section 40 can house a magnetic position sensor, as described herein. The groundless user interface device 10 can be wired (not shown) or wireless. The wires may be used for supplying power to the user interface device 10. The wires may be used for carrying signals (e.g., signals associated with a magnetic position sensor of the UID 10). For instance, the wires may be used for carrying the signals to the control system, described herein. In some embodiments, the user interface device 10 may be wireless.”).
Kilroy does not disclose the following limitation:
the UID controller configured to send the second spatial state signal, and the digital images of the marker to the processor, and wherein the processor is to produce the tracking signal by combining information from the visual modality estimation and the second spatial state signal.
However, Lim further discloses a system wherein the UID controller configured to send the digital images of the marker to the processor, and wherein the processor is to produce the tracking signal by using information from the visual modality estimation (see [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0017], where “Referring back to FIG. 1, the location of the captured image of the electronic marker 125 on the image sensor 115 at the time the image of the electronic marker 125 is captured by the image sensor 115 is used to calculate the absolute position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, wherein the UID controller configured to send the digital images of the marker to the processor, and wherein the processor is to produce the tracking signal by using information from the visual modality estimation, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Kilroy in view of Lim and Li does not disclose the following limitation:
the UID controller configured to send the second spatial state signal to the processor and wherein the processor is to produce the tracking signal by using information from the second spatial state signal.
However, Baumgartner further discloses a system wherein the UID controller configured to send the second spatial state signal to the processor and wherein the processor is to produce the tracking signal by using information from the second spatial state signal (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”; location of the device is interpreted as spatial state of the device. see also fig 1, where handheld device is in communication with tracking station. See also [0015], where “the sensor 112 to provide data on an angular orientation of the handheld device 102 in 6 dimensions, which includes first, second and third dimensions indicating a distance on X, Y and Z axes between the handheld device 102 and the field generator 200 and three dimensions relating to the angular rotation (i.e., Roll-Pitch-Yaw) of the handheld device 102 relative to the field generator 200. This device data 126 is similarly transmitted to the tracking station 104.”; see also [0016]).
Kilroy discloses a surgical interface device that include multiple sensors e.g. 130 and 120 of fig 2. The sensors of the interface device are monitoring/tracking the position and orientation of the device. Kilroy discloses a system that provide a tracking signal that include state/situation/position/orientation of the interface device (see citation above). The tracking signal providing by Kilroy is interpreted as first spatial state signal. Also, Kilroy discloses that the interface device has more than one sensor. 
Lim discloses a system that provide digital images of a marker. Position and orientation of the input device is identified from the captured image (see citation above). The position/orientation of the input device determined from the captured digital image is interpreted as visual modality estimation. 
Baumgartner discloses a handheld device that include electromagnetic sensor. Baumgartner also discloses that the position of the handheld device is determined with respect to the marker position data (see citation above). The sensor data provided by the electromagnetic sensor of handheld device is interpreted as second spatial state signal. 
So, it will be obvious to combine three different signals discloses by Kilroy, Lim and Baumgartner for outputting a final state signal for having redundancy.
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, the UID controller configured to send the second spatial state signal to the processor and wherein the processor is to produce the tracking signal by using information from the second spatial state signal, for avoiding large and bulky devices which is inconvenient for use during treatment procedure.
Regarding claim 13, Kilroy further disclose a method wherein generating the actuator control commands is based on the tracking signal (see [0073], where “Thus disclosed herein are user interface devices that are able to control the hyperdexterous surgical systems with versatility. The user interface device can control end effectors or tools.”; see also [0091], where “The groundless user interface device 10 can optionally include one or more sensors. The sensors can provide orientation information about the groundless user interface device 10 to a control system. The groundless user interface device 10 can provide an input to a control system to transform motion of the user interface device into motion of an end effector of a robotic arm.”; see also [0111], where “The acceleration of the user interface device 10, 10', 10" can be monitored (e.g., by one or more sensors, such as an accelerometer, in the UID 10, 10', 10"). As noted herein, the acceleration can indicate if the user has dropped the user interface device 10, 10', 10". In some techniques, if the acceleration is higher than a preset value, the control system of the hyperdexterous robotic system can prevent or limit movement of the end effector.”; control commands are generated by interface device based on the condition/situation of the interface device e.g. acceleration of the interface device is monitored. If acceleration is higher than predetermined value then movement of the end effector based on the command from interface device is prevented.).
Kilroy does not disclose the following limitations:
comprising generating by an electromagnetic, EM, tracking sensor a first spatial state signal in accordance with the pose of the UID; and 
combining information from the visual modality estimation and from the first spatial state signal to produce a tracking signal indicative of the pose of the UID.
However, Lim further discloses a system wherein the visual modality estimation to produce a tracking signal indicative of the pose of the UID (see [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0017], where “Referring back to FIG. 1, the location of the captured image of the electronic marker 125 on the image sensor 115 at the time the image of the electronic marker 125 is captured by the image sensor 115 is used to calculate the absolute position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, the visual modality estimation to produce a tracking signal indicative of the pose of the UID, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Kilroy in view of Lim and Li does not disclose the following limitation:
 comprising generating by an electromagnetic, EM, tracking sensor a first spatial state signal in accordance with the pose of the UID. 
However, Baumgartner further discloses a system comprising generating by an electromagnetic, EM, tracking sensor a first spatial state signal in accordance with the pose of the UID (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”).
Kilroy discloses a surgical interface device that include multiple sensors e.g. 130 and 120 of fig 2. The sensors of the interface device are monitoring/tracking the position and orientation of the device. Kilroy discloses a system that provide a tracking signal that include state/situation/position/orientation of the interface device (see citation above). The tracking signal providing by Kilroy is interpreted as first spatial state signal. Also, Kilroy discloses that the interface device has more than one sensor. 
Lim discloses a system that provide digital images of a marker. Position and orientation of the input device is identified from the captured image (see citation above). The position/orientation of the input device determined from the captured digital image is interpreted as visual modality estimation. 
Baumgartner discloses a handheld device that include electromagnetic sensor. Baumgartner also discloses that the position of the handheld device is determined with respect to the marker position data (see citation above). The sensor data provided by the electromagnetic sensor of handheld device is interpreted as second spatial state signal. 
So, it will be obvious to combine three different signals discloses by Kilroy, Lim and Baumgartner for outputting a final state signal for having redundancy.
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, comprising generating by an electromagnetic, EM, tracking sensor a first spatial state signal in accordance with the pose of the UID, for recognizing and communicating with an electronic device without having a big complex structure.
Regarding claim 14, Kilroy further discloses a method comprising: 
generating by an inertial measurement unit, IMU, in the UID a first spatial state signal in accordance with the pose of the UID (see [0094], where “The sensor and electronics base 120 can include at least one inertial measurement unit (IMU).”; see also [0144], where “The user interface device 10, 10', 10", 300 can also include an inertial measurement unit (IMU) that measures orientation and an optical tracker that measures translation.”; see also [0095], where “Sensors that may be coupled to the sensor and electronics base 120 include but are not limited to gyroscopes and accelerometers. Gyroscopes and accelerometers are able to measure the rotation and orientation (e.g., angular orientation) of the user interface device 10. The sensor and electronics base 120 can include at least one gyroscope. The sensor and electronics base 120 can include at least one accelerometer.”; see also [0111], where “The acceleration of the user interface device 10, 10', 10" can be monitored (e.g., by one or more sensors, such as an accelerometer, in the UID 10, 10', 10"). As noted herein, the acceleration can indicate if the user has dropped the user interface device 10, 10', 10".”; see also [0106]); and 
using (see [0073], where “Thus disclosed herein are user interface devices that are able to control the hyperdexterous surgical systems with versatility. The user interface device can control end effectors or tools.”; see also [0091], where “The groundless user interface device 10 can optionally include one or more sensors. The sensors can provide orientation information about the groundless user interface device 10 to a control system. The groundless user interface device 10 can provide an input to a control system to transform motion of the user interface device into motion of an end effector of a robotic arm.”; see also [0111], where “The acceleration of the user interface device 10, 10', 10" can be monitored (e.g., by one or more sensors, such as an accelerometer, in the UID 10, 10', 10"). As noted herein, the acceleration can indicate if the user has dropped the user interface device 10, 10', 10". In some techniques, if the acceleration is higher than a preset value, the control system of the hyperdexterous robotic system can prevent or limit movement of the end effector.”; control commands are generated by interface device based on the condition/situation of the interface device e.g. acceleration of the interface device is monitored. If acceleration is higher than predetermined value then movement of the end effector based on the command from interface device is prevented.).
Kilroy does not disclose the following limitation:
fusing, by the processor, information from the visual modality estimation to produce a tracking signal indicative of the pose of the UID.
However, Lim further discloses a system wherein using (see [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0017], where “Referring back to FIG. 1, the location of the captured image of the electronic marker 125 on the image sensor 115 at the time the image of the electronic marker 125 is captured by the image sensor 115 is used to calculate the absolute position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Kilroy discloses a surgical interface device that include multiple sensors e.g. 130 and 120 of fig 2. The sensors of the interface device are monitoring/tracking the position and orientation of the device. Kilroy discloses a system that provide a tracking signal that include state/situation/position/orientation of the interface device (see citation above). The tracking signal providing by Kilroy is interpreted as first spatial state signal. Also, Kilroy discloses that the interface device has more than one sensor. 
Lim discloses a system that provide digital images of a marker. Position and orientation of the input device is identified from the captured image (see citation above). The position/orientation of the input device determined from the captured digital image is interpreted as visual modality estimation. 
So, it will be obvious to combine three different signals discloses by Kilroy and Lim for outputting a final state signal for having redundancy.
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, using, by the processor, information from the visual modality estimation to produce a tracking signal indicative of the pose of the UID, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Regarding claim 15, Kilroy further discloses a method wherein the first spatial state signal comprises accelerometer measurements and gyroscope measurements (see [0095], where “Sensors that may be coupled to the sensor and electronics base 120 include but are not limited to gyroscopes and accelerometers. Gyroscopes and accelerometers are able to measure the rotation and orientation (e.g., angular orientation) of the user interface device 10. The sensor and electronics base 120 can include at least one gyroscope. The sensor and electronics base 120 can include at least one accelerometer.”; see also [0111], where “The acceleration of the user interface device 10, 10', 10" can be monitored (e.g., by one or more sensors, such as an accelerometer, in the UID 10, 10', 10"). As noted herein, the acceleration can indicate if the user has dropped the user interface device 10, 10', 10".”; see also [0106]).
Regarding claim 16, Kilroy further discloses a method comprising: 
using  (see [0077], where “Both types of user interface devices may have sensors that provide real time information to the user and the hyperdexterous robotic system. For example, in case one of the user interface devices were to fall, the sensors may provide information to the hyperdexterous robotic system such that the corresponding tool does not follow the movements of the user interface device thus preventing injury to the patient.”; see also [0079], where “The third section 40 can house a magnetic position sensor, as described herein. The groundless user interface device 10 can be wired (not shown) or wireless. The wires may be used for supplying power to the user interface device 10. The wires may be used for carrying signals (e.g., signals associated with a magnetic position sensor of the UID 10). For instance, the wires may be used for carrying the signals to the control system, described herein. In some embodiments, the user interface device 10 may be wireless.”).
Kilroy does not disclose the following limitations:
generating by an electromagnetic (EM) tracking sensor in the UID a second spatial state signal in accordance with the pose of the UID and in six degrees of freedom; 
fusing by the processor information from i) the visual modality estimation and iii) the second spatial state signal, to produce the tracking signal.
However, Lim further discloses a system comprising using (see [0014], where “After it is captured at the image sensor 115, the captured image of the electronic marker is transmitted to a receiver 135 on the controller 130… The appearance of the electronic marker 125 at the time the image is captured conveys information that is used by the controller to calculate x, y and z coordinates of a position of the input device 110.”; see also [0017], where “Referring back to FIG. 1, the location of the captured image of the electronic marker 125 on the image sensor 115 at the time the image of the electronic marker 125 is captured by the image sensor 115 is used to calculate the absolute position of the input device 110.”; see also [0020], where “Features of the pattern of the electronic marker 125 directly provide reference x and y coordinates to calibrate the position of the image captured by the image sensor 115.”).
Because both Kilroy and Lim are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Lim by including the above feature, using by the processor information from i) the visual modality estimation to produce the tracking signal, for providing real-time input by surgeon via handheld user device by visualizing the current situation.
Kilroy in view of Lim and Li does not disclose the following limitation:
generating by an electromagnetic (EM) tracking sensor in the UID a second spatial state signal in accordance with the pose of the UID and in six degrees of freedom; 
fusing by the processor information from the second spatial state signal, to produce the tracking signal.
However, Baumgartner further discloses a system comprising generating by an electromagnetic (EM) tracking sensor in the UID a second spatial state signal in accordance with the pose of the UID and in six degrees of freedom; using by the processor information from the second spatial state signal, to produce the tracking signal (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”; location of the device is interpreted as spatial state of the device. see also fig 1, where handheld device is in communication with tracking station. See also [0015], where “the sensor 112 to provide data on an angular orientation of the handheld device 102 in 6 dimensions, which includes first, second and third dimensions indicating a distance on X, Y and Z axes between the handheld device 102 and the field generator 200 and three dimensions relating to the angular rotation (i.e., Roll-Pitch-Yaw) of the handheld device 102 relative to the field generator 200. This device data 126 is similarly transmitted to the tracking station 104.”; see also [0016]).
Kilroy discloses a surgical interface device that include multiple sensors e.g. 130 and 120 of fig 2. The sensors of the interface device are monitoring/tracking the position and orientation of the device. Kilroy discloses a system that provide a tracking signal that include state/situation/position/orientation of the interface device (see citation above). The tracking signal providing by Kilroy is interpreted as first spatial state signal. Also, Kilroy discloses that the interface device has more than one sensor. 
Lim discloses a system that provide digital images of a marker. Position and orientation of the input device is identified from the captured image (see citation above). The position/orientation of the input device determined from the captured digital image is interpreted as visual modality estimation. 
Baumgartner discloses a handheld device that include electromagnetic sensor. Baumgartner also discloses that the position of the handheld device is determined with respect to the marker position data (see citation above). The sensor data provided by the electromagnetic sensor of handheld device is interpreted as second spatial state signal. 
So, it will be obvious to combine three different signals discloses by Kilroy, Lim and Baumgartner for outputting a final state signal for having redundancy.
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, generating by an electromagnetic (EM) tracking sensor in the UID a second spatial state signal in accordance with the pose of the UID and in six degrees of freedom; using by the processor information from the second spatial state signal, to produce the tracking signal, for avoiding large and bulky devices which is inconvenient for use during treatment procedure.

Claim(s) 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0168759 (“Kilroy”), in view of US 2007/0285386 (“Lim”), in view of US 2019/0007537 (“Li”), and in view of US 2013/0150709 (“Baumgartner”), as applied to claim 9 and 12 above, and further in view of US 2019/0282175 (“Hill”). 
Regarding claim 11, Kilroy further discloses a UID wherein IMU measurements in the second spatial state signal (see [0094], where “The sensor and electronics base 120 can include at least one inertial measurement unit (IMU).”; see also [0144], where “The user interface device 10, 10', 10", 300 can also include an inertial measurement unit (IMU) that measures orientation and an optical tracker that measures translation.”; see also [0095], where “Sensors that may be coupled to the sensor and electronics base 120 include but are not limited to gyroscopes and accelerometers. Gyroscopes and accelerometers are able to measure the rotation and orientation (e.g., angular orientation) of the user interface device 10. The sensor and electronics base 120 can include at least one gyroscope. The sensor and electronics base 120 can include at least one accelerometer.”; see also [0111], where “The acceleration of the user interface device 10, 10', 10" can be monitored (e.g., by one or more sensors, such as an accelerometer, in the UID 10, 10', 10"). As noted herein, the acceleration can indicate if the user has dropped the user interface device 10, 10', 10".”; see also [0106]).
Kilroy in view of Lim and Li does not disclose the following limitations:
in combination with the processor computing a quality measure that is indicative of a discrepancy between i) EM tracking sensor measurements in the first spatial state signal.
However, Baumgartner further discloses a system comprising EM tracking sensor measurements in the first spatial state signal (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”; location of the device is interpreted as spatial state of the device. see also fig 1, where handheld device is in communication with tracking station. See also [0015], where “the sensor 112 to provide data on an angular orientation of the handheld device 102 in 6 dimensions, which includes first, second and third dimensions indicating a distance on X, Y and Z axes between the handheld device 102 and the field generator 200 and three dimensions relating to the angular rotation (i.e., Roll-Pitch-Yaw) of the handheld device 102 relative to the field generator 200. This device data 126 is similarly transmitted to the tracking station 104.”; see also [0016]).
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, EM tracking sensor measurements in the first spatial state signal, for avoiding large and bulky devices which is inconvenient for use during treatment procedure.
Kilroy in view of Lim, Li and Baumgartner does not disclose the following limitation:
the processor computing a quality measure that is indicative of a discrepancy between sensor measurements.
However Hill discloses a system wherein the processor computing a quality measure that is indicative of a discrepancy between sensor measurements (see [0011], where “Another aspect of the invention provides a method of simultaneously validating sensing data from multiple sensors, the method comprising a) obtaining behavioural and/or physiological data from a test subject through a first sensor; b) using said behavioural and/or physiological data to program a device to replicate behaviour and/or physiological attributes exhibited by the test subject; c) applying multiple additional sensors to the device; d) using the device to replicate the test subject's behaviour and/or physiological attributes; e) obtaining behavioural and/or physiological data from the additional sensors; and f) identifying any variation between the data obtained by the first sensor and the data obtained by the additional sensors.”; see also fig 3, where cloud is processing the data. Cloud corresponds to processor.).
Because Kilroy, Lim, Li, Baumgartner and Hill are in the same field of endeavor of collecting sensor data for robot control. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim, Li and Baumgartner to incorporate the teachings of Hill by including the above feature, the processor computing a quality measure that is indicative of a discrepancy between sensor measurements, for avoid hurting patient by providing accurate command based on data collected by various sources.
Regarding claim 17, Kilroy further discloses a method comprising IMU measurements by the IMU (see [0094], where “The sensor and electronics base 120 can include at least one inertial measurement unit (IMU).”; see also [0144], where “The user interface device 10, 10', 10", 300 can also include an inertial measurement unit (IMU) that measures orientation and an optical tracker that measures translation.”; see also [0095], where “Sensors that may be coupled to the sensor and electronics base 120 include but are not limited to gyroscopes and accelerometers. Gyroscopes and accelerometers are able to measure the rotation and orientation (e.g., angular orientation) of the user interface device 10. The sensor and electronics base 120 can include at least one gyroscope. The sensor and electronics base 120 can include at least one accelerometer.”; see also [0111], where “The acceleration of the user interface device 10, 10', 10" can be monitored (e.g., by one or more sensors, such as an accelerometer, in the UID 10, 10', 10"). As noted herein, the acceleration can indicate if the user has dropped the user interface device 10, 10', 10".”; see also [0106]), wherein generating the actuator control commands is based on the quality measure (see [0111], where “In another technique, the impedance across the user interface device 10, 10', 10" may be monitored (e.g., by one or more sensors in the UID 10, 10', 10"). The impedance can be measured constantly or at regular intervals. The impedance can indicate if the user has contact with the user interface device 10, 10', 10". If the impedance crosses a threshold value indicating that the operator has lost contact with the user interface device 10, 10', 10", the hyperdexterous robotic system can prevent or limit movement of the end effector. For instance, if the impedance indicates that the user is not in contact with the user interface device, the hyperdexterous robotic system can limit any input of motion from the user interface device 10, 10', 10".”; control command is generated and accepted by the robotic system by monitoring impedance value. If impedance value is higher than a threshold then robotic system does not accept the control command from the interface device. So, control command is generated based on quality or value of impedance across the user interface device.).
Kilroy does not disclose the following limitation:
comprising computing a quality measure that is indicative of a discrepancy between i) EM tracking sensor measurements by the EM tracking sensor.
However, Baumgartner further discloses a system comprising EM tracking sensor measurements by the EM tracking sensor (see [0012], where “An electromagnetic sensor 112 of the handheld device 102 and the first marker sensor 124 communicate with the tracking system 104 by sending thereto device data 126 and marker data 128, respectively, in response to receiving the signal emitted by the signal emitter 114. The device data 126 and marker data 128 provide information on the locations of the device 102 and marker 106, respectively, relative to the field generator 200. The tracking system 104 uses the device and marker data 126, 128 to determine a position of the first marker 106 relative to the handheld device 102.”; location of the device is interpreted as spatial state of the device. see also fig 1, where handheld device is in communication with tracking station. See also [0015], where “the sensor 112 to provide data on an angular orientation of the handheld device 102 in 6 dimensions, which includes first, second and third dimensions indicating a distance on X, Y and Z axes between the handheld device 102 and the field generator 200 and three dimensions relating to the angular rotation (i.e., Roll-Pitch-Yaw) of the handheld device 102 relative to the field generator 200. This device data 126 is similarly transmitted to the tracking station 104.”; see also [0016]).
Because Kilroy, Lim, Li and Baumgartner are in the same field of endeavor of remote-control device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim and Li to incorporate the teachings of Baumgartner by including the above feature, EM tracking sensor measurements by the EM tracking sensor, for avoiding large and bulky devices which is inconvenient for use during treatment procedure.
Kilroy in view of Lim, Li and Baumgartner does not disclose the following limitation:
computing a quality measure that is indicative of a discrepancy between sensor measurements.
However Hill further discloses a method wherein computing a quality measure that is indicative of a discrepancy between sensor measurements (see [0011], where “Another aspect of the invention provides a method of simultaneously validating sensing data from multiple sensors, the method comprising a) obtaining behavioural and/or physiological data from a test subject through a first sensor; b) using said behavioural and/or physiological data to program a device to replicate behaviour and/or physiological attributes exhibited by the test subject; c) applying multiple additional sensors to the device; d) using the device to replicate the test subject's behaviour and/or physiological attributes; e) obtaining behavioural and/or physiological data from the additional sensors; and f) identifying any variation between the data obtained by the first sensor and the data obtained by the additional sensors.”; see also fig 3, where cloud is processing the data. Cloud corresponds to processor.).
Because Kilroy, Lim, Li, Baumgartner and Hill are in the same field of endeavor of collecting sensor data for robot control. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Lim, Li and Baumgartner to incorporate the teachings of Hill by including the above feature, computing a quality measure that is indicative of a discrepancy between sensor measurements, for avoid hurting patient by providing accurate command based on data collected by various sources.
Regarding claim 18, Kilroy further discloses a method claim 17 wherein the processor is configured to pause motion of the end effector on the surgical robotic arm, despite continued movement of the UID, in response to the quality measure being below a predetermined threshold (see [0017], where “The hyperdexterous surgical system can prevent the end effector from following the motion of the groundless and body grounded user interface devices when the impedance value crosses a threshold.”; see also [0111], where “In another technique, the impedance across the user interface device 10, 10', 10" may be monitored (e.g., by one or more sensors in the UID 10, 10', 10"). The impedance can be measured constantly or at regular intervals. The impedance can indicate if the user has contact with the user interface device 10, 10', 10". If the impedance crosses a threshold value indicating that the operator has lost contact with the user interface device 10, 10', 10", the hyperdexterous robotic system can prevent or limit movement of the end effector. For instance, if the impedance indicates that the user is not in contact with the user interface device, the hyperdexterous robotic system can limit any input of motion from the user interface device 10, 10', 10".”; control command is generated and accepted by the robotic system by monitoring impedance value. If impedance value is higher than a threshold then robotic system does not accept the control command from the interface device.).
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 9 and 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 (which includes claim 1) and 16 of copending US Application No. 16/795,909 (will be referred to ‘909). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Table below shows the claim matching between two applications:
Application No.
claim
claim
16/439,591 (this app)
1 and 9
12
16/795,909
13 (which include claim 1)
16

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 (and similarly claim 9), 909’claim 13 discloses a user input device (UID) for a surgical robotic system (see claim 1 ‘909, where “a surgical robotic system that includes…a handheld UID”), comprising: a device body extending from a proximal end to a distal end, the device body configured to be held by an operators hand for teleoperation of a surgical robotic arm with the distal end of the device body being forward of the proximal end and the proximal end is to be cupped in the operators hand (see claim 13 ‘909, where “wherein the longitudinal axis passes through a center of a squeeze actuated bulb of the handheld UID.”; the bulb of the UID is actuated by squeezing. The user/operator squeezes the bulb for activation. So, the UID is cupped in operator hand.); a camera having an image sensor and an imaging lens, the camera being mounted on the device body such that the imaging lens faces forward at the distal end of the device body to view a marker (see claim 1 ‘909, where “a handheld UID having a first camera;… processing images captured by the camera to detect a first marker with fixed position and orientation in a surrounding environment”); and a UID controller coupled to the image sensor, wherein the UID controller is to send digital images of the marker produced by the image sensor to a processor that computes a visual modality estimation of a pose of the UID based on detecting the marker in the digital images (see claim 1 ‘909, where “processors …..determining a pose of the handheld UID based on the first marker; and effecting movement of the surgical robotic arm, based on the pose of the handheld UID.”)”
So, claims 1 and 9 of current application is deemed equivalent to the 909’claim 13.
Regarding claim 12, 909’claim 16 discloses a method for teleoperation control of a surgical robotic arm in a surgical robotic system (see claim 16 ‘909, where “a computer implemented method for controlling a surgical robotic arm”), the method comprising: generating by a camera that is looking outward from a user input device, UID, of a surgical robotic system, a plurality of digital images that capture a marker (see claim 16 ‘909, where “images captured through a first camera mounted on a handheld user interface device (UID)”); digitally processing the digital images to detect an object in the digital images that corresponds to the marker (see claim 16 ‘909, where “processing images captured through a first camera mounted on a handheld user interface device (UID)”); interpreting the detected object to compute a visual modality estimation of a pose of the UID, wherein the visual modality estimation tracks movement of the UID (see claim 16 ‘909, where “determining whether a first marker fixed in a surrounding environment is detected; when the first marker is detected, determining a pose of the handheld UID based on the first marker”); and generating actuator control commands to control the surgical robotic arm based on the visual modality estimation, to cause movement of an end effector on the surgical robotic arm that mimics the movement of the UID (see claim 16 ‘909, where “effecting movement of the surgical robotic arm, based on the pose of the handheld UID.”).
So, claim 12 of current application is deemed equivalent to the 909’claim 16.
Allowable Subject Matter
Claims 6, 19 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2018/0161108 (“Savall”) discloses a surgical interface device for controlling surgical robot.
US 2017/0307891 (“Bucknor”) discloses a handheld device with electromagnetic sensor for tracking pose of user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664